DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claim 2-8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madala et al. (Patent 9515605), hereinafter as Madala, in view of Chen et al. (Patent 8976576), hereinafter as Chen.
Regarding claim 1, Madala teaches an apparatus comprising: 
a main driver (Fig 7A) comprising a plurality of transistors including a first transistor (PMOS 702 with ENB1) and a second transistor connected in parallel (PMOS 702 with gate of ENB2); 
and wherein the first transistor comprises a first wiring pattern and a second wiring pattern (Fig 7A)and the second transistor comprises a third wiring pattern and a fourth wiring pattern (Fig 7A, different S/D/Gate),
and different size of between the transistors (col 18, line 6-11).
But not expressly first and second wiring patterns of the first transistor have a greater width in a first direction than the third and fourth wiring patterns of the second transistor; 
Chen teaches first and second wiring patterns of the first transistor have a greater width in a first direction than the third and fourth wiring patterns of the second transistor (Fig 4, the metal wiring for S/D for different transistors are different in the top-down view).
Since Chen and Madala are both from the same field of IC circuit, the purpose disclosed by Chen would have been recognized in the pertinent art of Madala. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use different wiring width as in Chen into the device of Madala for the purpose of enabling the different size transistors. 
Regarding claim 9, Madala teaches a sub-unit of a second plurality of transistors coupled to the main driver, wherein each of the second plurality of transistors is a same size (col 18, line 3-11, EN1/ENB1 and EN3/ENB3 of same size).
Regarding claim 10, Madala teaches a method comprising: 
activating a first transistor of a plurality of transistors connected in parallel in response to an enable signal supplied to a first gate electrode of the first transistor (Fig 7A and 7B, EN1/ENB1 is active from time 0.1ms); and 
outputting a ground potential to remaining gate electrodes of other transistors of the plurality of transistors (Fig 7A and 7B, EN2/ENB2 is inactive during 0.1-0.2ms);
wherein the first transistor comprises a first wiring pattern and a second wiring pattern (Fig 7A, wiring for source and drain) and the second transistor comprises a third wiring pattern and fourth wiring pattern (Fig 7A), 
Chen teaches the first and second wiring patterns are greater in width than the third and fourth wiring patterns (col 18, line 6-11).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, Madala teaches 
outputting read data to a fifth wiring pattern (Fig 7A, Vout); 
supplying a power potential to a drain regions of the plurality of transistors (Fig 7a, PMOS 702s) via a sixth wiring pattern (Fig 7A, VDD), 
wherein the first, second, third, and fourth wiring patterns cross the fifth and sixth wiring patterns (Fig 7A, S/D of transistors are crossing VDD and Vout in the layout).
Regarding claim 12, Madala teaches a first source of the first transistor is connected to the first wiring pattern and a first drain of the first transistor is connected to the second wiring pattern (Fig 7A).
Regarding claim 15, Madala teaches an apparatus comprising: 
First, second, and third transistors (Fig 7a, PFETs 702) arranged in a first direction (horizontal in the Fig), the second transistor arranged between the first and third transistor, and the first, second and third transistors are connected in parallel (Fig 7a); 
First, second, third, fourth, fifth, and sixth wiring patterns extending in a second direction (vertical in the Fig) different than the first direction (Fig 7a, source and drain connections of the PFETs), 
wherein the first transistor comprises the first wiring pattern and the second wiring pattern (Fig 7a, left most 702), 
wherein the second transistor comprises the third wiring pattern and the fourth wiring pattern (Fig 7a, middle 702), 
wherein the third transistor comprises the fifth wiring pattern and the sixth wiring pattern (Fig 7a, right side 702), 
wherein the first and second wiring patterns have a greater width than the third and fourth wiring patterns (col 18, line 6-11, different sizing), and 
wherein the fifth and sixth wiring patterns have a greater width than the third and fourth wiring patterns (col 18, line 6-11, different sizign).
Chen teaches first and second wiring patterns of the first transistor have a greater width in a first direction than the third and fourth wiring patterns of the second transistor (Fig 4, the metal wiring for S/D for different transistors are different in the top-down view).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 16, Madala teaches a power supply wiring pattern extending in the first direction (Fig 7a).
Regarding claim 17, Madala teaches the first, third, and fifth wiring patterns are connected to one of source/drain regions of the first, second, and third transistors, respectively (Fig 7a), and 
wherein the second, fourth, and sixth wiring patterns are connected between the power supply wiring pattern and other of source/drain regions of the first, second, and third transistors, respectively (Fig 7a).
Regarding claim 18, Madala teaches the other of source/drain regions of the first transistor and the one of source/drain regions of the second transistor are arranged adjacent to each other with a first space in between (Fig 7a), and wherein the other of source/drain regions of the second transistor and the one of source/drain regions of the third transistor are arranged adjacent to each other with a second space in between (Fig 7a).
Regarding claim 19, Madala and Chen teach an apparatus with transistors arranged with different space between as in rejection of claim 18, except that second space is narrower than the first space. It would have been obvious to one having ordinary kill in the art at the time the invention was made to arrange the second space is narrower than the first space, since it has been held that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. (1950)
Regarding claim 20, argument used in rejection of claim 19 applies.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madala and Chen, in view of Hong (PGPUB 20180122441), hereinafter as Hong.
Regarding claim 14, Madala and Chen teach a method as in rejection of claim 10,
But not expressly buffering a pull-up data signal; and generating the enable signal based on the pull-up data signal.
Hong teaches buffering a pull-up data signal; and generating the enable signal based on the pull-up data signal (Fig 5, IV21).
Since Hong and Madala are both from the same field of IC circuit, the purpose disclosed by Hong would have been recognized in the pertinent art of Madala. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to buffers as in Hong into the device of Madala for the purpose of adjusting timing of the pull-up control signal. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11183232. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11183232.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN HUANG/               Primary Examiner, Art Unit 2827